ATLANTIC BANCGROUP, INC. February 3, 2010 Kevin W. Vaughn Branch Chief U.S Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Atlantic BancGroup, Inc. Form 10-K for the year ended December 31, 2008 Forms 10-Q for quarterly periods ended in 2010 Dear Mr. Vaughn: We are writing to confirm the details of a conversation earlier today between our corporate counsel and Paul Cline of the Securities and Exchange Commission (“SEC”). We are currently completing our responses to the items contained in your letter dated January 20, 2010, and expect to complete them within the next five business days. Accordingly, we intend to file our response with the SEC on or before February 10, 2010. Please do not hesitate to call me at (904) 247-4092 if you have any questions or need any addition information in the interim. Sincerely, /s/ David L. Young David L. Young Principal Financial Officer
